DETAILED ACTION
Acknowledgements
The amendment filed 4/21/2022 is acknowledged.
Claims 1-12 are pending.
Claims 1-12 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Regarding the rejection of the claims under 35 USC 101, applicant states that the recited risk-based processing is non-traditional and not associated with traditional credit card companies or banks, but is directed to a process between retailers to assess risk before the banks ever see a transaction, and this provides a practical application because it allows retailers to deny a transaction before banks ever see the transaction request and helps avoid chargeback. Applicant states that the claims are directed to an improvement in blockchain technology and retail card processing technology, and are limited to a specific embodiment and include many elements that are unnecessary for a generic implementation of the alleged abstract idea.
Examiner notes that however, that the majority of features recited in the claims describe a series of steps that involve obtaining payment information and risk prevention rules, calculating a value based on the payment information received during a transaction and using it to look up information about a payment instrument, performing a risk evaluation using rules and then determining how to proceed with a transaction while keeping track of the status of the transaction. These steps are performed to detect potential fraud in a payment transaction, which is an abstract idea. Detecting fraud in payment transactions is a commercial interaction that falls within the “certain methods of organizing human activity” grouping of abstract ideas. The steps of “calculating a hash,” and “submitting the hash as a search to a private blockchain” only involve calculating a value, which is a mathematical operation, and using it to look up information about a payment transaction, which is part of the abstract idea of detecting potential fraud in a payment transaction. Additionally, the fact that the risk-based processing is directed to a process between retailers to assess risk before the banks ever see a transaction, and may result in allowing retailers to deny a transaction before banks see the transaction request, does not provide a practical application or an improvement to technology because the steps involved in carrying out the claimed risk-based processing are abstract. The abstract idea itself cannot serve as a practical application of the abstract idea. Also, although the claims describe a process for processing retail transactions using payment cards, financial transactions are human activities, rather than computer functions, and thus do not provide an improvement to technology. Therefore, the devices are used as tool to enable the human activity. Thus, the use of a server and other devices to perform the claimed operations does not provide a practical application of the abstract idea or significantly more than the abstract idea. Further, regarding the argument that the claims are limited to a specific embodiment, examiner notes that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible (MPEP 2106.04 (I)).
Regarding the rejection of the claims under 35 USC 103, applicant states that Christner fails to provide a decentralized and cooperative fraud detection approach between merchants. Applicant states that Wright is based on cooperating between the merchant and the bank to identify fraud, while the claims are a fraud determination process between merchants with no cooperation whatsoever with the bank. Further, regarding Durvasula, applicant states that the claimed approach is a conventional bank-supplied payment via conventional financial accounts, not digital wallets, where a private blockchain is used as a cooperative fraud detection mechanism during a conventional payment. 
Examiner notes that Christner was relied upon in the rejection for disclosing a merchant terminal that comprises a Point-Of-Sale (POS) terminal or a Self-Service Terminal (SST) of the given retailer (Christner ¶¶ 25, 30) and assigning a pending status for the transaction indicating that the payment processing for the payment of the transaction is pending for a fraud review (Christner ¶¶ 70-71). Regarding “a decentralized and cooperative fraud detection approach between merchants,” this is applicant’s characterization of the goal of the claimed invention, but is not a particular feature of the claim. Regarding the argument that the claims are a fraud determination process between merchants with no cooperation whatsoever with the bank, examiner notes that the claim has been amended to recite “performing pre-processing operations before a host performs the payment processing on behalf of the customer and the given retailer.” This is taught by Wright because Wright discloses a merchant in communication with a merchant service provider 1002 that provides transaction risk management services that provide an assessment of risk to a merchant, where the assessment of risk is used by a merchant to decide whether or not to proceed with the transaction (See, e.g., Fig. 10A; ¶¶ 61, 154-158, 179, 267). Thus, because the risk assessment is used by a merchant to decide whether or not to proceed with the transaction, the risk assessment occurs before the transaction is submitted for payment processing to a bank. Regarding the argument that the claimed approach is a conventional bank-supplied payment via conventional financial accounts, not digital wallets. Examiner notes that the Durvasula discloses transferring funds using bank accounts as well (See, e.g., Duvasula ¶¶ 52, 91). Further, Wright and Christener disclose conventional bank-supplied payment via conventional financial accounts (See, e.g., Wright ¶¶ 252-255; Christener ¶¶ 29, 44).

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 9/30/2019 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 1-12 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite obtaining payment information and risk prevention rules, calculating a value based on the payment information received during a transaction and using it to look up information about a payment instrument, performing a risk evaluation using rules and then determining how to proceed with a transaction while keeping track of the status of the transaction, which is an abstract idea. Specifically, the claims recite “obtaining identifying information associated with a payment instrument . . . during payment processing for a payment of the transaction being performed by a customer with a given retailer,” “performing pre-processing operations before a host performs the payment processing on behalf of the customer and the given retailer, comprising: obtaining risk prevention rules specific for the transaction that are specific to the given retailer,” “calculating a hash from the identifying information of a payment instrument,” “assigning a pending status for the transaction indicating that the payment processing for the payment of the transaction is pending for a fraud review,” “submitting the hash as a search to a [ledger] that is maintained by, shared by, and accessible to the given retailer and other retailers,” “obtaining results in response to the search,” “performing post pre-processing operations after the pre-processing operations, comprising: evaluating the results against the risk prevention rules and based on the evaluating processing one of: sending the identifying information and transaction details for the transaction to a host that performs the payment processing and obtains the payment on behalf of the given retailer; and sending a transaction denial . . . indicating that the payment processing cannot be performed for the transaction since fraud is present based on the evaluating and without sending the identifying information and the transaction details to the host,” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims describe a process for detecting potential fraud in a payment transaction, which is a commercial or legal interaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as executing, by a processor, of a server executable instructions obtained from a non-transitory computer-readable storage medium causing the processor to perform the recited operations, as well as the use of a terminal that comprises a POS terminal or a SST terminal, and a private blockchain, merely use a computer as a tool to perform an abstract idea. Specifically, these additional elements perform the steps or functions of ““obtaining identifying information associated with a payment instrument . . . during payment processing for a payment of the transaction being performed by a customer with a given retailer,” “performing pre-processing operations before a host performs the payment processing on behalf of the customer and the given retailer, comprising: obtaining risk prevention rules specific for the transaction that are specific to the given retailer,” “calculating a hash from the identifying information of a payment instrument,” “assigning a pending status for the transaction indicating that the payment processing for the payment of the transaction is pending for a fraud review,” “submitting the hash as a search to a [ledger] that is maintained by, shared by, and accessible to the given retailer and other retailers,” “obtaining results in response to the search,” “performing post pre-processing operations after the pre-processing operations, comprising: evaluating the results against the risk prevention rules and based on the evaluating processing one of: sending the identifying information and transaction details for the transaction to a host that performs the payment processing and obtains the payment on behalf of the given retailer; and sending a transaction denial . . . indicating that the payment processing cannot be performed for the transaction since fraud is present based on the evaluating and without sending the identifying information and the transaction details to the host.” The use of a processor/computer as a tool to implement the abstract idea and does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of executing, by a processor, of a server executable instructions obtained from a non-transitory computer-readable storage medium causing the processor to perform the recited operations, as well as the use of a terminal that comprises a POS terminal or a SST terminal, and a private blockchain to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of obtaining payment information and risk prevention rules, calculating a value based on the payment information received during a transaction and using it to look up information about a payment instrument, performing a risk evaluation using rules and then determining how to proceed with a transaction while keeping track of the status of the transaction. As discussed above, taking the claim elements separately, the additional elements perform the steps or functions of “obtaining identifying information associated with a payment instrument . . . during payment processing for a payment of the transaction being performed by a customer with a given retailer,” “performing pre-processing operations before a host performs the payment processing on behalf of the customer and the given retailer, comprising: obtaining risk prevention rules specific for the transaction that are specific to the given retailer,” “calculating a hash from the identifying information of a payment instrument,” “assigning a pending status for the transaction indicating that the payment processing for the payment of the transaction is pending for a fraud review,” “submitting the hash as a search to a [ledger] that is maintained by, shared by, and accessible to the given retailer and other retailers,” “obtaining results in response to the search,” “performing post pre-processing operations after the pre-processing operations, comprising: evaluating the results against the risk prevention rules and based on the evaluating processing one of: sending the identifying information and transaction details for the transaction to a host that performs the payment processing and obtains the payment on behalf of the given retailer; and sending a transaction denial . . . indicating that the payment processing cannot be performed for the transaction since fraud is present based on the evaluating and without sending the identifying information and the transaction details to the host.” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of obtaining payment information and risk prevention rules, calculating a value based on the payment information received during a transaction and using it to look up information about a payment instrument, performing a risk evaluation using rules and then determining how to proceed with a transaction while keeping track of the status of the transaction. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-12 further describe the abstract idea of obtaining payment information and risk prevention rules, calculating a value based on the payment information received during a transaction and using it to look up information about a payment instrument, performing a risk evaluation using rules and then determining how to proceed with a transaction while keeping track of the status of the transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “performing post pre-processing operations after the pre-processing operations, comprising: evaluating the results against the risk prevention rules and based on the evaluating processing one of: sending the identifying information and transaction details for the transaction to the host that performs the payment processing and obtains the payment on behalf of the given retailer; and sending, a transaction denial to the terminal indicating that the payment processing cannot be performed for the transaction since fraud is present based on the evaluating and without sending the identifying information and the transaction details to the host.” Although the specification discloses evaluating the results to determine whether to provide a pending transaction to a payment host for payment processing or whether to deny the pending transaction (See PGPub of Specification ¶¶ 46-47), the specification does not disclose that this part of “performing post pre-processing operations after the pre-processing operations.” Therefore, the specification does not provide a sufficient written description for this limitation.
Claims 2-12 are also rejected as each depends on claim 1.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “identifying information associated with a payment instrument from a terminal during payment processing for a payment of the transaction . . . .” The claim then recites “performing pre-processing operations before a host performs the payment processing on behalf of the customer and the given retailer, comprising: obtaining, . . . .” Thus, the claim recites that information associated with a payment instrument is identified during payment processing, but then recites that the subsequent steps are pre-processing operations performed before a host performs the payment processing. This is contradictory because the “identifying” step that occurs during payment processing would take place before the “pre-processing operations” that occur “before a host performs the payment processing.” Therefore, this language renders the claim unclear.
Claims 2-12 are also rejected, as each depends on claim 1.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wright, et al. (US 2002/0194119) (“Wright”) in view of Christner (US 2015/0161609) and Durvasula, et al (US 2018/0075453) (“Durvasula”).
Regarding claim 1, Wright discloses a method, comprising:
executing, by a processor of a server executable instructions obtained from a non-transitory computer-readable storage medium causing the processor to perform operations comprising:
identifying information associated with a payment instrument from a terminal during payment processing for a payment of the transaction being performed by a customer with a given retailer on the terminal, wherein the terminal comprises a terminal of the given retailer (Wright ¶¶ 14-15, 58, 154, 161, 247, 252, 261, 226);
performing pre-processing operations before a host performs the payment processing on behalf of the customer and the given retailer, comprising:
obtaining risk prevention rules specific for the transaction that are specific to the given retailer (Wright ¶¶ 59, 152, 168-176, 178, 226, 263); 
calculating a hash from the identifying information of a payment instrument (Wright ¶¶ 256, 258-260);
submitting the hash as a search to a transaction data structure that is maintained by, shared by, and accessible to the given retailer and other retailers over a network (Wright ¶¶ 61, 154-158, 261-262, 264);
obtaining, by the executable instructions results in response to the search (Wright ¶¶ 261-263); and 
performing post pre-processing operations after the pre-processing operations comprising:
evaluating the results against the risk prevention rules and based on the evaluating processing one of: sending the identifying information and transaction details for the transaction to the host that performs the payment processing and obtains the payment on behalf of the given retailer; and sending a transaction denial to the terminal indicating that the payment processing cannot be performed for the transaction since fraud is present based on the evaluating and without sending the identifying information and the transaction details to the host (Wright ¶¶ 20, 154-158, 165, 267).
Wright does not specifically disclose that the terminal comprises a Point-Of-Sale (POS) terminal or a Self-Service Terminal (SST) of the given retailer. Wright also does not specifically disclose assigning a pending status for the transaction indicating that the payment processing for the payment of the transaction is pending for a fraud review, or that the transaction data structure is a private blockchain. 
Christner discloses that the terminal comprises a Point-Of-Sale (POS) terminal or a Self-Service Terminal (SST) of the given retailer (Christner ¶¶ 25, 30) and assigning a pending status for the transaction indicating that the payment processing for the payment of the transaction is pending for a fraud review (Christner ¶¶ 70-71).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the method of Wright to include the use of a terminal comprising a Point-Of-Sale (POS) terminal or a Self-Service Terminal (SST) of the given retailer and assigning a pending status for the transaction indicating that the payment processing for the payment of the transaction is pending for a fraud review, as disclosed in Christner, in order to allow time for an administrator to review and approve a transaction that might have otherwise been denied based on its risk score (Christner ¶ 71).
Wright in view of Christner does not specifically disclose that the transaction data structure is a private blockchain.
Durvasula discloses that the data structure is a private blockchain (Durvasula ¶¶ 10, 33, 38, 56-57).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the method of Wright in view of Christner to include the use of a private blockchain as a data structure, as disclosed in Durvasula, in order to provide greater control over the content of the data structure (Durvasula ¶¶ 33).
Regarding claim 2, Wright discloses the post processing operations further comprising updating, by the executable instructions, the pending status to a processed status based on the sending of the identifying information and the transaction details to the host (Wright ¶¶ 61, 66, 158).
Regarding claim 3, Wright discloses creating a unique transaction record that comprises the hash, selective transaction information that is selected from the transaction details, and the processed status and further adding the unique transaction record to the transaction data structure (Wright ¶¶ 258-265, 61).
Wright in view of Christner does not specifically disclose that the data structure is a private blockchain.
Durvasula discloses that the data structure is a private blockchain (Durvasula ¶¶ 10, 33, 38, 56-57).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the method of Wright in view of Christner to include the use of a private blockchain as a data structure, as disclosed in Durvasula, in order to provide greater control over the content of the data structure (Durvasula ¶¶ 33).
Regarding claim 4, Wright discloses the post processing operations further comprising updating, by the executable instructions, the pending to a chargeback status based on the sending of the transaction denial to the terminal, creating a unique transaction record that comprises, the hash, selective transaction information that is selected from the transaction details, and the chargeback status, and further adding the unique transaction record to the transaction data structure (Wright ¶¶ 61, 63, 66, 158, 160).
Wright in view of Christner does not specifically disclose that the data structure is a private blockchain.
Durvasula discloses that the data structure is a private blockchain (Durvasula ¶¶ 10, 33, 38, 56-57).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the method of Wright in view of Christner to include the use of a private blockchain as a data structure, as disclosed in Durvasula, in order to provide greater control over the content of the data structure (Durvasula ¶¶ 33).
Regarding claim 6, Wright discloses wherein the operations corresponding to the submitting further includes assigning the hash to a search key, providing the search key to the data structure, and obtaining the results from the data structure, wherein the results represent records prior transactions made with the payment instrument at one or more of the other retailers (Wright ¶¶ 61, 154-157, 256-257, 261-264).
Wright in view of Christner does not specifically disclose that the data structure is a private blockchain.
Durvasula discloses that the data structure is a private blockchain (Durvasula ¶¶ 10, 33, 38, 56-57).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the method of Wright in view of Christner to include the use of a private blockchain as a data structure, as disclosed in Durvasula, in order to provide greater control over the content of the data structure (Durvasula ¶¶ 33).
Regarding claim 7, Wright discloses the operations corresponding to the obtaining the results further includes obtaining identifying from the results prior transaction information for prior transactions made with the payment instrument at one or more of the other retailers (Wright ¶¶ 61, 256-257, 261-264).
Regarding claim 8, Wright discloses the post pre-processing operations corresponding to the evaluating further include applying the risk prevention rules against the prior transaction information (Wright ¶¶ 168-176, 178, 263).
Regarding claim 9, Wright discloses the post pre-processing operations corresponding to the evaluating further include evaluating the results against the risk prevention rules during the transaction on behalf of the terminal (Wright ¶¶ 31, 78, 129, 151, 157).
Regarding claim 10, Wright discloses that the post pre-processing operations corresponding to the evaluating during the transaction further include performing the evaluating before an existing payment process is performed for the transaction on behalf of the terminal to obtain the payment for the transaction (Wright ¶¶ 20, 154-158, 163, 165, 267).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Christner and Durvasula as applied to claim 1 above, and further in view of de Oliveira, et al. (US 2011/0246369) (“de Oliveira”) .
Regarding claim 5, Wright in view of Christner and Durvasula does not specifically disclose that the operations corresponding to the calculating further include obtaining a payment instrument number and an expiration date for the payment instrument from the identifying information and producing the hash by hashing the payment instrument number and the expiration date.
de Oliveria discloses the operations corresponding to the calculating further include obtaining a payment instrument number and an expiration date for the payment instrument from the identifying information and producing the hash by hashing the payment instrument number and the expiration date (de Oliveira ¶ 95).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date the present application to modify the method of Wright in view of Christner and Durvasula to include obtaining a payment instrument number and an expiration date for the payment instrument from the identifying information and producing the hash by hashing the payment instrument number and the expiration date, as disclosed in de Oliveira, as doing so only substitutes the manner of creating a hash based on payment instrument information disclosed in de Oliveira for the manner of creating a hash based on payment instrument information disclosed in Wright, which only requires simple substitution of one known manner of creating a hash based on a set payment instrument information for another to yield a predictable result (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)), where Wright allows for using a variety of types of information to generate the hash (Wright ¶¶ 258-261). 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Christner and Durvasula as applied to claim 1 above, and further in view of Larkin (US 2012/0047072) (“Larkin”).
Regarding claim 11, Wright in view of Christner and Durvasula does not specifically disclose the post pre-processing operations corresponding to the evaluating further include evaluating the results against the risk prevention rules using a plug-in to a web-based transaction interface.
Larkin discloses evaluating the results against the risk prevention rules using a plug-in to a web-based transaction interface. (Larkin ¶¶ 70, 126, 128, 139-140).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date the present application to modify the method of Wright in view of Christner to include evaluating the results against the risk prevention rules using a plug-in to a web-based transaction interface, as disclosed in Larkin, in order to detect fraud in online payment transactions (Larkin ¶¶ 2-3).
Regarding claim 12, Wright discloses that the post pre-processing operations corresponding to the evaluating further include obtaining fraud rules defined by the risk prevention rules based on the given retailer and evaluating the fraud rules against transaction information returned with the results (Wright ¶¶ 168-176, 178, 263).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kennedy (US 2017/0132626) for disclosing hashing a primary account number to be used for verifying a payer.
Eisen (US 2007/0234409) for disclosing assigning a pending status for the transaction indicating that the payment processing for the payment of the transaction is pending for a fraud review (Eisen ¶ 36).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685